DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 1 March 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 3 March 2021, filed 3 June 2021, with respect to Claim Objection have been fully considered and are persuasive.  The Claim Objection of Claim 8 has been withdrawn. 

Applicant's arguments filed 3 June 2021 have been fully considered but they are not persuasive.

Applicant argues the primary reference, Fedigan, “does not disclose or suggest initially heating the lens then, responsive to processing subsequent frames of captured image data, determining that the occlusion is not water or moisture and deactivating the heater or determining that the occlusion is water or moisture and increasing power to the heater” (emphasis in original).  Applicant argues “Fedigan discloses vibrating the lens to dissipate the material and only engaging a heater when “drying is needed”. See Figure 10 at block 1062”.  Fedigan: FIG. 10: 1052 which discloses “initially heat the lens responsive to determination” as claimed.  Examiner respectfully directs Applicant to Fedigan: ¶ [0068]: At 1014, after the wait period has expired, a frequency measurement device monitors the resonant frequency the example camera lens cover system to identify (for example) the amount of contaminant disposed on the exposed surface.  For example, the amount of a contaminant can be determined in response to a measured frequency response of the camera lens cover system and comparing the measured frequency response to a database that includes known frequency responses for given types and amounts for specific contaminants.  The frequency measurement and comparison appears to be “processing by the image processor of a first frame of captured image data” to determine “lens occlusion at the lens” as required by the claims.  Furthermore, Examiner respectfully direct Applicant to Fedigan ¶ [0073]: If at 1056 the type and size of detected contaminating material indicates the contaminating material is to be reduced in size, then at 1058, a cleaning signal is generated for cleaning the example camera lens cover system.  For example, the camera lens cover system controller can select a cleaning mode in response to the size of detected contaminating material.  The cleaning mode can be selected, such that the cleaning signal can be generated as one of a large-volume cleaning excitation signal, a medium-volume cleaning excitation signal and a small-volume cleaning excitation signal.  The large-volume cleaning excitation signal can be generated at a frequency conducive to resonating larger size drops of water (for example), whereas the medium-volume cleaning excitation signal can be generated at a frequency conducive to resonating medium size drops of water (for example) and the small-volume cleaning excitation signal can be generated at a frequency conducive to heating small droplets of water.  Examiner 

Applicant also argues “Fedigan does not disclose or suggest deactivating the heater in response to determining that the occlusion is not water or moisture”.  Examiner respectfully disagrees and respectfully submits the cited ¶ [0076] discloses halting one method of cleaning (vibration and heating) and attempting others that may be available and thus at least suggest an occlusion that may be erroneously determined to be water or moisture that is not successfully mitigated via that embodiment is not water or moisture and requires another embodiment, thereby disabling the heating signal.

Lastly, Applicant argues “Fedigan certainly does not disclose or suggest increasing power to the heater for any reason, let alone in response to determination, using subsequent frames of captured image data, that the occlusion is water or moisture”.  Examiner respectfully disagrees and respectfully directs Applicant’s attention to Fedigan: ¶ [0073] which discloses various power modes for different occlusion sizes.  Furthermore, Examiner respectfully submits the claims do not require “increasing power to the heater” as they recite “wherein the heating device is… further powered to increase the heating function”.  Examiner respectfully submits a device may be “further powered” to perform a task without “increasing the power” and that “increasing the heating function” may be read as increasing the time the heating element is powered, such as taught by Fedigan: ¶ [0071]: If at 1050 the determined temperature is below the freezing point of water (e.g., within a margin of error), then at 1052, the camera lens cover system controller generates a heating signal for a specified duration (e.g., time period).  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedigan et al. (US 2018/0246323 A1).

Regarding Claim 1, Fedigan discloses a vehicular vision system comprising: a camera comprising a housing and a lens barrel including a lens, wherein the lens barrel is attached at the housing so that the lens is optically aligned with an imager disposed in the camera housing [Fedigan: FIG. 2 and 7]; wherein the camera is configured to be disposed at an exterior portion of a vehicle so as to have a field of view exterior of the vehicle [Fedigan: Claim 14: A system, comprising: a vehicle including a vehicle body, wherein the vehicle body includes an interior space sheltered from an exterior environment;  a camera coupled to the vehicle body, wherein the camera includes a lens element that is transparent and is exposed to the exterior environment;  apparatus including a transducer to vibrate the lens element at a first frequency and a different second frequency;  and controller circuitry coupled to the vehicle, wherein the controller circuitry includes a user interface to receive a command generated in response to operation of the vehicle by an operator, wherein the controller circuitry is arranged to: determine an estimated temperature of the lens element, select one of a cleaning mode and a heating mode in response to the estimated temperature, activate the transducer to vibrate the lens element at the first frequency in response to the controller circuitry selecting the cleaning mode, and activate the transducer to vibrate the lens element at the second frequency in response to the controller circuitry selecting the heating mode]; a heating device disposed at the lens [Fedigan: FIG. 7]; an image processor operable to process frames of image data captured by the camera [Fedigan: ¶ [0019]: In example systems, a computing device 100 includes a megacell or a system-on-chip (SoC) that includes control logic such as a central processing unit (CPU) 112, a storage 114 (e.g., random access memory (RAM)) and a power supply 110.  For example, the CPU 112 can be a complex instruction set computer (CISC)-type CPU, reduced instruction set computer (RISC)-type CPU, microcontroller unit (MCU), or digital signal processor (DSP)]; wherein the heating device is activated to initially heat the lens responsive to determination, via processing by the image processor of a first frame of captured image data, of lens occlusion at the lens [Fedigan: ¶ [0068]: At 1014, after the wait period has expired, a frequency measurement device monitors the resonant frequency the example camera lens cover system to identify (for example) the amount of contaminant disposed on the exposed surface.  For example, the amount of a contaminant can be determined in response to a measured frequency response of the camera lens cover system and comparing the measured frequency response to a database that includes known frequency responses for given types and amounts for specific contaminants; and FIG. 10: 1050-1052]; and wherein the heating device is (i) deactivated responsive to determination, via processing by the image processor of multiple frames of image data captured by the camera subsequent to the first frame of captured image data [Fedigan: FIG. 10; and ¶ [0068]: At 1014, after the wait period has expired, a frequency measurement device monitors the resonant frequency the example camera lens cover system to identify (for example) the amount of contaminant disposed on the exposed surface.  For example, the amount of a contaminant can be determined in response to a measured frequency response of the camera lens cover system and comparing the measured frequency response to a database that includes known frequency responses for given types and amounts for specific contaminants], that the determined lens occlusion is not water or moisture [Fedigan: FIG. 10; and ¶ [0076]: If "NO" at 1040 (e.g., when the transducer temperature does not exceed the temperature threshold), then at 1016, a decision is made to determine whether the cleaning process is complete.  If "YES," then the process starts again at 1010.  If "NO" at 1016, then at 1018, the cleaning signal duration is updated and the process loops back to 1020 for additional testing and potential cleaning operations], or (ii) further powered to increase the heating function [Fedigan: ¶ [0071]: If at 1050 the determined temperature is below the freezing point of water (e.g., within a margin of error), then at 1052, the camera lens cover system controller generates a heating signal for a specified duration (e.g., time period)] responsive to determination, via processing by the image processor of multiple frames of image data captured by the camera subsequent to the first frame of captured image data, that the determined lens occlusion is water or moisture [Fedigan: FIG. 10; and ¶ [0074]: If at 1060, the size of detected contaminating material indicates small droplets of water (for example), such that drying is indicated, then at 1062, a heating signal is generated for cleaning the example camera lens cover system].

Regarding Claim 2, Fedigan discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
[Fedigan: FIG. 11].

Regarding Claim 3, Fedigan discloses all the limitations of Claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan discloses wherein, with the camera fixedly mounted at the exterior portion of the vehicle, the lens is exposed at the exterior portion of the vehicle [Fedigan: Claim 14].

Regarding Claim 4, Fedigan discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan discloses wherein the heating device includes an electrical lead that is configured to electrically connect to an electrical connector of the vehicle when the camera is disposed at the exterior portion of the vehicle [Fedigan: FIG. 7: 720].

Claim Rejections - 35 USC § 103
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedigan as applied to claim 1 above, and further in view of Ivanovic (US 2018/0132009 A1).

Regarding Claim 5, Fedigan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan discloses wherein the vehicular vision system determines whether or not the determined lens occlusion is water or moisture by comparing a current image data to a [Fedigan: FIG. 10: 1056].
Fedigan does not explicitly disclose by comparing a current frame of captured image data to a previous frame of captured image data.
However, Ivanovic discloses wherein the vehicular vision system determines whether or not the determined lens occlusion is water or moisture by comparing a current frame of captured image data to a previous frame of captured image data to determine whether or not there is a change in lens occlusion between capture of the previous frame of captured image data and the current frame of captured image data while the heating device is activated [Ivanovic: ¶ [0027]: Some embodiments of the occlusion and motion vector processing module 340 detect occlusion by comparing motion vectors determined forward in time (e.g., by determining motion vectors in a current frame relative to a previous frame) and motion vectors that are determined backwards in time (e.g., by determining motion vectors in the previous frame relative to the current frame).  If the motion vectors are consistent, occlusion is unlikely.  However, the forward and backward motion vectors will differ if occlusion is present.  The occlusion and motion vector processing module 340 generates metadata indicating whether pixels (or groups of pixels) are experiencing occlusion].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the occlusion detection via motion vectors, or any data point, between picture frames of Ivanovic with the occlusion detection of Fedigan in order to provide well-known image processing techniques which are not explicitly disclosed but expected to be understood to one having ordinary skill in the art.

Regarding Claim 6, Fedigan in view of Ivanovic disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan in view of Ivanovic discloses wherein the vehicular vision system compares the current frame of captured image data to the previous frame of captured image data responsive at least in part to determining, via processing of the previous frame of captured image data, that there is lens occlusion at the lens [Ivanovic: ¶ [0027]].


Regarding Claim 7, Fedigan in view of Ivanovic disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan in view of Ivanovic discloses wherein the vehicular vision system determines that the determined lens occlusion is water or moisture and further powers the heating device responsive to determination, via comparing the current frame of captured image data to the previous frame of captured image data, that a degree of lens occlusion is reduced in the current frame of captured image data as compared to the previous frame of captured image data [Ivanovic: ¶ [0027]; and Fedigan: ¶ [0058]: In the large-volume cleaning stage 810, the transducer is arranged to vibrate in a first mode at a first selected frequency such that water drops of around 4-10 mm (or greater) diameter are dispersed (e.g., atomized or otherwise reduced in size) in response to vibration generated at the first selected frequency.  In the first mode (in stage 810), a large-volume cleaning excitation signal is applied to the transducer to generate vibration at the first selected frequency.  The first selected frequency can be a frequency in a frequency range at which electromechanical resonances occur.  The first selected frequency can be characterized by a relatively high frequency vibration that consumes a relatively high amount of power.  The large-volume cleaning stage 810 can be followed by the medium-volume cleaning stage 820. 
 
[0059] In the medium-volume cleaning stage 820, the transducer is arranged to vibrate in a second mode at a second selected frequency, such that water drops (or droplets) of around 1-4 mm diameter are dispersed (e.g., atomized or otherwise reduced in size) in response to the vibration generated at the second selected frequency.  In the second mode (in stage 820), a medium-volume cleaning excitation signal is applied to the transducer to generate vibration at the second selected frequency.  The second selected frequency can be a frequency in a frequency range at which electromechanical resonances occur.  The second selected frequency can be a frequency that is lower than the first selected frequency.  The first selected frequency can be characterized by a relatively low frequency vibration that consumes a relatively low amount of power.  The medium-volume cleaning stage 810 can be followed by a small-volume cleaning stage 830. 

[0060] In the small-volume cleaning stage 830, the transducer is arranged to vibrate in a third mode at a third selected frequency, such that water droplets of around 0-1 mm diameter are evaporated (e.g., atomized or otherwise dispersed) in response to the heat and vibration generated at the third selected frequency.  In the third mode (in stage 830), a heating excitation signal is applied to the transducer to generate vibration at the third selected frequency.  The third selected frequency can be a frequency in a frequency range at which electromechanical resonances occur.  The water droplets of around 0-1 mm diameter are difficult to remove by vibrations because, for example, the surface tension of the water as well as the relatively high van der Waals forces exerted between the surface of the lens cover and the water]].


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedigan in view of Ivanovic as applied to claim 5 above, and further in view of Fenech et al. (US 2013/0331730 A1).

Regarding Claim 8, Fedigan in view of Ivanovic disclose(s) all the limitations of Claim 5, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan in view of Ivanovic discloses wherein the vehicular vision system determines that the determined lens occlusion is not water or moisture and deactivates the heating device responsive to determination, via comparing the current frame of captured image data to the previous frame of captured image data [Fedigan: ¶ [0058]-[0060]; Ivanovic: ¶ [0027]].
Fedigan in view of Ivanovic does not explicitly disclose that a degree of lens occlusion does not change between the previous frame of captured image data and the current frame of captured image data.
However, Fenech discloses wherein vision system determines that the determined lens occlusion is not water or moisture and deactivates the heating device responsive to determination, via comparing the current frame of captured image data to the previous frame of captured image data, that a degree of lens occlusion does not change between the previous frame of captured image data and the current frame of captured image data [Fenech: ¶ [0058] The method 320 includes, at 322, detecting with the image obstruction detector 208 that a view of the image capture instrument 222 is obstructed.  The detection may occur when a received image from the image capture instrument 222 shows blood, tissue residue, mucous, or other body matter attached to the distal end of the image capture instrument or another portion of the probe 202 obstructing the view of the image capture instrument.  Alternatively, the probe 202 may include an optical or other type of sensor which provides an indication that a view of the image capture instrument is obstructed.  The detection process may further include determining whether the level of obstruction exceeds a predetermined limit.  For example, a view obstructed by less than a predetermined limit of 10 percent of the view area may not require the initiation of the cleaning routine.  The predetermined limit may be increased to allow more debris to accumulate between automatic cleaning routines, or the predetermined limit may be decreased, thereby increasing the frequency of automatic cleanings.  The predetermined limit may be effectively zero percent, in which case, any obstruction of the view will initiate the cleaning routine.  In one example, an obstruction may be detected when a predetermined percentage (e.g., 25 percent or 50 percent) of the pixels of the camera are dark (i.e., at least some threshold portion of the lens is occluded).  In another example, an obstruction may be detected when an average pixel value is less than a predetermined minimum intensity (i.e., overall brightness is reduced because transmission is reduced).  In another example, an obstruction may be detected based on the pixel brightness differential across pixels in a contiguous area.  A low intensity differential may indicate that the camera is blocked.  Two or more of these detection methods may be combined in some implementations to provide an enhanced detection method. 
 
[0059] At 324, a cleaning routine is automatically initiated when the image obstruction threshold is exceeded.  The cleaning routine may include activating the control system to dispense a fluid from the fluid system 212 to carry away the obstructing body matter, as described above.  Alternatively the cleaning routine may include providing a cue to a user to manually activate the fluid system 212 to carry away the obstructing matter.  Such a cue may be, for example, auditory (e.g., a tone) or visual (e.g., a message displayed on a display screen of display system 111). 
 
[0060] At 326, the method includes detecting that the obstruction of the view of the image capture instrument has been removed entirely or has been decreased to a level below the predetermined limit.  At 328, responsive to the detection of the decreased obstruction, the cleaning routine is terminated by activating the control system to cease the dispensing of fluid or to cue the user to manually terminate the dispensing of fluid.  In alternative embodiments, the cleaning routine may be terminated after a predetermined length of time or after a predetermined amount of fluid is dispensed, with or without regard to whether the obstruction has been decreased or removed].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the automatic shutoff regardless of success of Fenech with the automatic shutoff systems of Fedigan in view of Ivanovic in order to reduce unnecessary wear and usage in the system, thereby prolonging life between services.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedigan as applied to claim 1 above, and further in view of Tao et al. (US 2018/0129934 A1).

Regarding Claim 9, Fedigan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan discloses wherein the vehicular vision system determines that the determined lens occlusion is not water or moisture responsive to determination, via comparing at least one of the subsequent frames of captured image data to the [previous] frame of captured image data, that a degree of lens occlusion does not change between the at least one subsequent frame of captured image data and the first frame of captured image data [Fedigan: FIG. 10; wherein the second frame is at least compared to the first frame, but Fedigan is not explicitly clear the subsequent frames are compared to the first frame].
Fedigan does not explicitly disclose via comparing at least one of the subsequent frames of captured image data to the first frame of captured image data.
However, Tao discloses vision system determines that the determined lens occlusion is not water or moisture responsive to determination, via comparing at least one of the subsequent frames of captured image data to the first frame of captured image data, that a degree of lens occlusion does not change between the at least one subsequent frame of captured image data and the first frame of captured image data [Tao: ¶ [0078]: In one configuration, a set of regions of the second image in a current frame may be determined to be occluded when each similarity score (determined based on a comparison of corresponding regions in the second image of the current frame and the first image of the initial/starting frame) for the set of regions is less than a first threshold T.sub.1, while each similarity score (determined based on a comparison of corresponding regions in the second image of the current frame and the first image of the initial/starting frame) for other regions is greater than a second threshold T.sub.2, in which the second threshold T.sub.2 is greater than the first threshold T.sub.1 (T.sub.2&gt;T.sub.1).  Such other regions may be determined to be non-occluded (or un-occluded)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the first frame comparison of Tao with the frame comparison of Fedigan in order to not suffer from lack of determinability of change from slow, imperceptible change over time by comparing frame to frame.

Regarding Claim 10, Fedigan in view of Tao disclose(s) all the limitations of Claim 9, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan in view of Tao discloses wherein the vehicular vision system determines that the determined lens occlusion is not water or moisture responsive to determination that the degree of lens occlusion does not change by a threshold amount between the at least one subsequent frame of captured image data and the first frame of captured image data [Tao: ¶ [0078]].

Regarding Claim 11, Fedigan disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan discloses wherein the vehicular vision system determines that the determined lens occlusion is water or moisture responsive to determination, via comparing at least one of the subsequent frames of captured image data to the [previous] frame of captured image data, that a degree of lens occlusion reduces from the first frame of captured image data to the at least one subsequent frame of captured image data.
Fedigan does not explicitly disclose comparing at least one of the subsequent frames of captured image data to the first frame of captured image data.
[Tao: ¶ [0078]].

Regarding Claim 12, Fedigan in view of Tao disclose(s) all the limitations of Claim 11, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan in view of Tao discloses wherein the vehicular vision system determines that the determined lens occlusion is water or moisture responsive to determination that the degree of lens occlusion reduces by a threshold amount between the at least one subsequent frame of captured image data and the first frame of captured image data [Tao: ¶ [0078]].

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedigan et al. (US 2018/0246323 A1) in view of Fenech et al. (US 2013/0331730 A1) and Tao et al. (US 2018/0129934 A1).

Regarding Claims 13 and 18, Fedigan discloses a vehicular vision system comprising: a camera comprising a housing and a lens barrel including a lens, wherein the lens barrel is attached at the housing so that the lens is optically aligned with an imager disposed in the camera housing [Fedigan: FIG. 2 and 7]; wherein the camera is configured to be disposed at an exterior portion of a vehicle so as to have a field of view exterior of the vehicle [Fedigan: Claim 14]; a heating device disposed at the lens [Fedigan: FIG. 7]; an image processor operable to process [Fedigan: ¶ [0019]]; wherein the image processor processes frames of captured image data to determine a degree of lens occlusion at the lens [Fedigan: ¶ [0058]-[0060]]; wherein the heating device is activated to initially heat the lens responsive to determination, via processing by the image processor of a first frame of captured image data, of an activation threshold degree of lens occlusion at the lens [Fedigan: ¶ [0076]]; wherein the heating device is further powered to increase the heating function responsive to determination that the degree of lens occlusion reduces at least a threshold amount from the first frame of captured image data to at least one of the subsequent frames of captured image data [Fedigan: ¶ [0058]-[0060]].
Fedigan does not explicitly disclose wherein, with the heating device activated, the camera captures multiple frames of image data captured by the camera subsequent to the first frame of captured image data and the image processor compares the subsequent frames of image data captured by the camera to the first frame of captured image data to determine change in the degree of lens occlusion at the lens while the heating device is activated; and wherein the heating device is deactivated responsive to determination that the degree of lens occlusion does not reduce the threshold amount from the first frame of captured image data to at least one of the subsequent frames of captured image data
However, Tao discloses wherein, with the heating device activated, the camera captures multiple frames of image data captured by the camera subsequent to the first frame of captured image data and the image processor compares the subsequent frames of image data captured by the camera to the first frame of captured image data to determine change in the degree of lens occlusion at the lens while the heating device is activated [Tao: ¶ [0078]].

However, Fenech discloses and wherein the heating device is deactivated responsive to determination that the degree of lens occlusion does not reduce the threshold amount from the first frame of captured image data to at least one of the subsequent frames of captured image data [Fenech: ¶ [0060]: In alternative embodiments, the cleaning routine may be terminated after a predetermined length of time or after a predetermined amount of fluid is dispensed, with or without regard to whether the obstruction has been decreased or removed].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the automatic shutoff regardless of success of Fenech with the automatic shutoff systems of Fedigan in order to reduce unnecessary wear and usage in the system, thereby prolonging life between services as well as the first frame comparison of Tao in order to not suffer from lack of determinability of change from slow, imperceptible change over time by comparing frame to frame.

Regarding Claim 14, Fedigan in view of Fenech and Tao disclose(s) all the limitations of Claim 13, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan in view of Fenech and Tao discloses wherein, with the camera disposed at the exterior portion of the vehicle, the lens is exposed at the exterior portion of the vehicle [Fedigan: Claim 14].

Regarding Claim 15, Fedigan in view of Fenech and Tao disclose(s) all the limitations of Claim 13, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Fedigan in view of Fenech and Tao discloses wherein the heating device includes an electrical lead that is configured to electrically connect to an electrical connector of the vehicle when the camera is disposed at the exterior portion of the vehicle [Fedigan: FIG. 7: 720].

Regarding Claims 16 and 19, Fedigan in view of Fenech and Tao disclose(s) all the limitations of Claims 13 and 18, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Fedigan in view of Fenech and Tao discloses wherein the vehicular vision system determines change in the degree of lens occlusion via comparing at least five subsequent frames of captured image data to the first frame of captured image data [Fedigan: ¶ [0052]; and Fenech: ¶ [0060]].

Regarding Claims 17 and 20, Fedigan in view of Fenech and Tao disclose(s) all the limitations of Claims 13 and 18, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Fedigan in view of Fenech and Tao discloses wherein, after the heating device has been further powered, the vehicular vision system deactivates the heating device responsive to determining that the degree of lens occlusion reduces to a deactivation threshold degree of lens occlusion [Fedigan: FIG. 10: 1016; and ¶ [0076]].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482